1-------·-----------------------------···-------·-----------·--·--··-------··----·------···-------·--·-·-----------------··-·-


     ....    .
                ..
       AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
           __
                                                                                                                                                                     Page 1of1



                                                                    UNITED STATES DISTRICT COURT
                                                                                     SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                                 JUDGMENT IN A CRIMINAL CASE
                                               v.                                                            (For Offenses Committed On or After November 1, 1987)


                                Amalia Hernandez-Ramos                                                       Case Number: 3:19-mj-21218




       REGISTRATION NO. 83841298                                                                                                   t•A.R 0 8 2019
       THE DEFENDANT:                                                                                                        ERK    us    DISTRICT COURT
        iZI pleaded guilty to count(s) 1 of Complaint                                                                   o~~HERN rn:il'Ri-1    OF CALIFORNIA

        D was found guilty to count(s)                                                                                 BY
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                                       Na tu re of Offense                                                               Count Number(s)
       8:1325                                                ILLEGAL ENTRY (Misdemeanor)                                                       1

        D The defendant has been found not guilty on count(s)
                                                              --------------------
        0 Count(s)                                               dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:                                  '{        ~(

                                                         D TIME SERVED                                 l1J                                         days

        IZI Assessment: $10 WAIVED IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                                                                                charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                         Friday, March 8, 2019

                                    1

                                        ~
                                    r/Jl·            i           ,,.,       .   I'
                                                                                                         Date of Imposition of Sentence
                                                                                                                                           -
                                                 l \..Ji.V {/
                                                             f
                        I   I
                                I       '
                                            I.   j       I              - , .   I.   I

       Received        £1. ·
                     DUSM
                                                                                                                "'"' .. ~,_,.....,E STANLEY--k."'BOONE
                                                                                                                               ATES MAGISTRATE JUDGE


       Clerk's Office Copy                                                                                                                                3:19-mj-21218
